SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 7, 2009 GEORESOURCES, INC. (Exact name of registrant as specified in its charter) COLORADO 0-8041 84-0505444 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 110 Cypress Station Drive, Suite 220 Houston, Texas 77090 (Address of principal executive offices) (Zip Code) (281) 537-9920 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE. Through a press release dated July 7, 2009 and attached hereto as Exhibit 99.1, GeoResources, Inc. (the “Registrant”) announced that it received approval from its banks to increase its bank credit facility to $250 million with an initial borrowing base of $135 million. This information herein and the exhibit attached hereto are furnished pursuant to Item 7.01 of Form 8-K and shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under that section, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. By filing this report on Form 8-K and furnishing this information, the Registrant makes no admission as to the materiality of any information in this report that is required to be disclosed solely by reason of Regulation FD. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits: The following exhibit is included with this Current Report on Form8-K: ExhibitNo. Description 99.1 GeoResources, Inc. Press Release dated July 7, SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEORESOURCES, INC. By: /s/ Frank A. Lodzinski Frank A. Lodzinski, President Date: July 10, 2009 EXHIBIT INDEX ExhibitNo. Description 99.1 GeoResources, Inc. Press Release dated July 7, EXHIBIT Contact:Cathy Kruse Telephone: 701-572-2020 ext 113 cathyk@geoi.net FOR IMMEDIATE RELEASE GeoResources, Inc. Provides Bank Credit Facility Update Borrowing base increased 35% with an extended term to October 2012 Houston, Texas – July 7, 2009 – GeoResources, Inc., (NASDAQ:GEOI), today provided an update regarding its bank credit facility.The Company announced it has received definitive approval from its banks to increase the facility to $250 million with an initial borrowing base of $135 million.In connection therewith, the Company expects to enter into a Second Amended and Restated Credit Agreement (“Credit Agreement”) with a term extending to October 16, 2012.The Credit Agreement provides for interest rates at (a) LIBOR plus 2.25% to 3.00% or (b) the prime lending rate plus 1.25% to 2.00%, depending upon the amount borrowed.The Credit Agreement also requires the payment of commitment fees to the lender in respect to the unutilized commitments.The commitment rate is 0.50% per annum. The Credit Agreement is expected to close on or about July 13, 2009.The participating banks include: Wachovia Bank, Comerica Bank, BBVA Compass, U.S.
